Citation Nr: 1731520	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to February 13, 2017, and in excess of 50 percent as of February 13, 2017, for a psychiatric disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for lumbar spine degenerative disc disease and assigned a 10 percent from July 9, 2004, to July 26, 2006, and a 20 percent rating as of July 27, 2006; and established service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective November 25, 2008.  The Veteran appeared at a March 2011 hearing before a VA Decision Review Officer (DRO).  A hearing transcript is of record.

In January 2014, the Board granted a 20 percent rating for lumbar spine degenerative disc disease from July 9, 2004, to July 25, 2006; denied a rating in excess of 20 percent for lumbar spine degenerative disc disease as of July 27, 2006; denied an initial rating in excess of 10 percent for left lower extremity radiculopathy; and remanded the issue of entitlement to TDIU for additional development of the record.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

A February 2015 RO rating decision denied entitlement to TDIU.  In April 2015, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the January 2014 Board decision which denied a rating in excess of 20 percent for lumbar spine degenerative disc disease and a rating in excess of 10 percent for left lower extremity radiculopathy; and remanded the claims to the Board for additional action consistent with the Joint Motion for Partial Remand.  In July 2015, the Board remanded the claims to the RO for additional development of the record.  
In December 2016, the Board denied a rating in excess of 20 percent for lumbar spine degenerative disc disease, a rating in excess of 10 percent for left lower extremity radiculopathy, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and remanded the issue of entitlement to TDIU to the RO for additional development of the record.  

In March 2017, the RO recharacterized the service-connected psychiatric disability as unspecified depression with anxious distress and denied a rating in excess of 30 percent for that disability.  In May 2017, the Veteran submitted a notice of disagreement with denial of an increased rating for the psychiatric disability.  In May 2017, VA increased the rating for the psychiatric disability from 30 to 50 percent, effective February 13, 2017.  

In a December 2016 Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, the Veteran sought service connection for posttraumatic stress disorder (PTSD).  The issue of entitlement to service connection for PTSD has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue. The issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


REMAND

The Veteran has submitted a timely notice of disagreement with the denial of a rating in excess of 30 percent prior to February 13, 2017, and in excess of 50 percent as of February 13, 2017, for a psychiatric disability.  A statement of the case which addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the certified issue of entitlement to TDIU is inextricably intertwined with the issue of the rating for the service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to a rating in excess of 30 percent prior to February 13, 2017, and in excess of 50 percent as of February 13, 2017, for unspecified depression with anxious distress.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

2.  Then readjudicate the claim on appeal for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

